BRETT, J.
The plaintiff in error, Emma Scott, defendant below, was charged in the district court of Mc-Curtain county, Okla., with the crime of grand larceny; was tried, convicted and sentenced to serve a term of three years in the State Penitentiary, and she- appeals. The petition in error with case-made attached was filed herein on April 1.1, 1949. The defendant had 60 days within which to file a brief but has failed to this time so to do. The case was set for oral argument on April 19, 1950, and no one appearing for the defendant, the cause was submitted on the record on said date. No briefs have been filed and no appearance made subsequent thereto. Under Rule 9 of this court it is provided:
“When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment.”
See Bell v. State, 85 Okla. Cr. 150, 186 P. 2d 344; Stone v. State, 86 Okla. Cr. 1, 188 P. 2d 875; Ford v. State, 90 Okla. Cr. 387, 214 P. 2d 462.
We have carefully examined the record in this case and do not find any error which in any way would prejudice the rights of the defendant.
*404It appears in the state’s case from the record that on the 23rd day of December 1947, the defendant, Emma Scott, Etta Mae Mathenia and Tennie Mae Howell, stole from the home of one Frank Whipple, which said premises were located in McCurtain county, Okla., certain personal property. It appears from the record that Mr. Whipple was moving to Horatio, Ark., and took only a portion of his property with him. Some five days thereafter he returned, and discovered that personal things to the value of $300 had been stolen. The three women were jointly charged but at the trial a severance was granted. On the trial of Emma Scott it appeared that she had in her possession at her home two quilts, quilt scraps and window curtains of a value in excess of $20, estimated by Mr. Whipple to be worth $20 or $30. The taking of the property was established in a voluntarily signed confession made by the defendant, Emma Scott, as well as being admitted in her testimony at the trial. This in substance constituted the evidence in the case against the defendant, Emma Scott, and is entirely sufficient to support the verdict of the jury.
We have examined the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence and find no prejudicial error in the record. The record so appearing, the judgment and sentence of the district court of McCurtain county, Okla., is accordingly affirmed.
JONES, P. J., and POWELL, J., concur.